Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin T. Miskin (Reg. No. 61,278) on 02/23/2021.

In the Claims: 
This clean version of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) In a digital medium environment comprising electronic documents and digital fonts that can be applied to modify text within the electronic documents, a computer-implemented method of providing location-based digital font recommendations comprising:
analyzing, using image processing, a plurality of digital images comprising photographs captured by one or more image capture devices to recognize digital fonts of text in the photographs;
determining locations of the digital images, the determined locations corresponding to geographic locations of content captured in the digital images;

generating mappings between the recognized digital fonts of the text in the photographs, the determined locations of the digital images, and location types corresponding to the location subcategory; 
receiving, from a client device, a query for a digital font, the query being associated with an electronic document; 
identifying a content location type referenced within user-generated text content of the electronic document and a location of the client device used to generate the electronic document; and
providing a location-based digital font recommendation to apply to the user-generated text content of the electronic document based on the mappings, the identified content location type, and the location of the client device by: 
determining a digital font mapped to the content location type identified for the user-generated text content; and
filtering a list of similar digital fonts to the digital font mapped to the content location type identified for the user-generated text content based on the similar digital fonts having a mapping to the content location type.

2.	(Currently Amended) The computer-implemented method as recited in claim 1, further comprising:


3.	(Previously Presented) The computer-implemented method as recited in claim 1, wherein the digital images comprise photographs of text on signs or buildings at the geographic locations of content captured in the digital images.

4.	(Previously Presented) The computer-implemented method as recited in claim 1, further comprising:
receiving, at a server from the client device, user input identifying a selected digital font from the location-based digital font recommendation; and
downloading, by the server, the selected digital font to the client device.

5.	(Previously Presented) The computer-implemented method as recited in claim 1, further comprising determining an instance count for each recognized digital font-location type combination by aggregating a number of times each recognized digital font is used in digital images with a particular location type.

6.	(Previously Presented) The computer-implemented method as recited in claim 5, wherein providing the location-based digital font recommendation comprises identifying a predetermined number of digital fonts having the highest instance counts for the content location type.

7.	(Currently Amended) The computer-implemented method as recited in claim 1, wherein determining the location type of each digital image of the plurality of digital images comprises: 
identifying geographic coordinates from metadata associated with the digital image; and
reverse geocoding the geographic coordinates to identify the location type.

8.	(Previously Presented) The computer-implemented method as recited in claim 7, wherein determining the location type for each digital image further comprises: 
identifying a plurality of location subcategories associated with the location type, each location subcategory from the plurality of location subcategories corresponding to a geographic region; and
selecting the location subcategory from the plurality of location subcategories for the digital image based on the location type and the determined location of the digital image.


9.	(Currently Amended) The computer-implemented method as recited in claim 1, wherein: 
receiving an additional query comprising receiving a request to recognize a digital font in a digital image; 
identifying geographic coordinates from metadata associated with the digital image; and



10.	(Currently Amended) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:
analyze, using image processing, a plurality of digital images comprising photographs captured by one or more image capture devices to recognize digital fonts of text in the photographs;
determine locations of the digital images, the determined locations corresponding to geographic locations of content captured in the digital images;
determine, for each digital image of the plurality of digital images, a location type corresponding to a location subcategory associated with the determined location of the digital image;
generate mappings between the recognized digital fonts of the text in the photographs, the determined locations of the digital images, and location types corresponding to the location subcategory; 
receive, from a client device, a query for a digital font, the query being associated with an electronic document;

provide a location-based font recommendation to apply to the user-generated text content of the electronic document based on the mappings, the identified content location type, and the location of the client device by:
determining a digital font mapped to the content location type identified for the user-generated text content; and
filtering a list of similar digital fonts to the digital font mapped to the content location type identified for the user-generated text content based on the similar digital fonts having a mapping to the content location type.


11.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, wherein the instructions, when executed by the at least one processor, cause the computer system to identify the content location type referenced within the user-generated text content of the electronic document by analyzing the user-generated text content of the electronic document using natural language processing to identify an instance of the content location type in the text of the electronic document.

12.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
receive a selection of a digital font from the list of similar digital fonts; and


13.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 12, wherein the instructions, when executed by the at least one processor, cause the computer system to identify the similar digital fonts by utilizing a font recognition algorithm to determine the similar digital fonts from a font-location database at the remote server.

14.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, wherein the instructions, when executed by the at least one processor, cause the computer system to determine the location type for each digital image by: 
identifying a plurality of location subcategories associated with the location type, each location subcategory from the plurality of location subcategories corresponding to a geographic region; and
selecting the location subcategory from the plurality of location subcategories for the digital image based on the location type and the determined location of the digital image.

15.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, further comprising instructions thereon that, when executed by the at least one processor, cause the computer system to:

provide the location-based font recommendation by identifying a predetermined number of similar digital fonts having the highest instance counts for the content location type.

16.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, wherein the electronic document comprises a text file or an image file.

17.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 10, wherein the instructions that, when executed by the at least one processor, cause the computer system to determine that the user-generated text content references the content location without explicitly reciting the content location type.

18.	(Currently Amended) In a digital medium environment providing for location-based digital font recommendations, a system comprising:
at least one processor; and
a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to:
analyze, using object recognition image processing, a plurality of digital images comprising photographs captured by one or more image capture devices to recognize digital fonts of text in the photographs;

determine, for each digital image of the plurality of digital images, a location type corresponding to a location subcategory associated with the determined location of the digital image;
generate mappings between the recognized digital fonts of the text in the photographs, the determined locations of the digital images, and location types corresponding to the location subcategory; 
receive, from a client device, a query for a digital font, the query being associated with an electronic document; 
identify a content location type referenced within user-generated text content of the electronic document and a location of the client device used to generate the electronic document; and
provide a location-based digital font recommendation to apply to the user-generated content of the electronic document based on the mappings, the identified content location type, and the location of the client device by:
determining a digital font mapped to the content location type identified for the user-generated text content; and
filtering a list of similar digital fonts to the digital font mapped to the content location type identified for the user-generated text content based on the similar digital fonts having a mapping to the content location type.


receive user input identifying a selected digital font from the location-based digital font recommendation; and
download the selected digital font to the client device.

20.	(Currently Amended) The system as recited in claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to provide the location-based digital font recommendation further cause the system to:
identifying a plurality of digital fonts having identified characteristics of the digital font in the digital image; and 
filtering the plurality of digital fonts based on whether the plurality of digital fonts have a mapping to the content location type and the location of the client device.


Reasons for Allowance

	Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



The features as recited in independent Claims 1, 10, and 18 “identifying a content location type referenced within user-generated text content of the electronic document and a location of the client device used to generate the electronic document; and
providing a location-based digital font recommendation to apply to the user-generated text content of the electronic document based on the mappings, the identified content location type, and the location of the client device by: determining a digital font mapped to the content location type identified for the user-generated text content; and filtering a list of similar digital fonts to the digital font mapped to the content location type identified for the user-generated text content based on the similar digital fonts having a mapping to the content location type,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.



The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 

accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176